ORDER

Upon consideration of the Joint Petition for Disbarment By Consent filed herein pursuant to Maryland Rule 16-772, it is this 24th day of September, 2015,
ORDERED, by the Court of Appeals of Maryland, that Don Franklin Lindner, Respondent, be, and he hereby is, disbarred by consent from the practice of law in the State of Maryland, effective immediately, for professional misconduct in violation of Rule 8.4(b), (c) & (d) of the Maryland Lawyers’ Rules of Professional Conduct; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Don Franklin Lindner from the register of attorneys in this Court and, pursuant to Maryland Rule 16-772(d), shall certify to the Trustees of the Client Protection Fund of the Bar of Maryland and the clerks of all judicial tribunals in this State that the name of Don Franklin Lindner has been so stricken.